Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-6 and 15-16 in the reply filed on 9/29/21 is acknowledged.
Claim Objections
	Claim(s) 3 is/are objected to because of the following informalities:  
No definition is provided for d1.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), d1 is understood as an on-axis thickness of the first lens.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,15,17-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 20180203208). 

    PNG
    media_image1.png
    662
    581
    media_image1.png
    Greyscale

Regarding claim 1, Hsueh teaches a camera optical lens (Fig. 3A, Table 5, +-+-+-) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions:
1.00≤f1/f≤1.50 (3.92/3.77); and
25.00≤R5/d5≤35.03 (15.092/0.501);
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
R5 denotes a curvature radius of an object-side surface of the third lens; and


Regarding claim 2, Hsueh further teaches (see claim 1 rejection above) the camera optical lens according to claim 1 further satisfying following conditions: 
1.02≤f1/f≤1.49; and
25.05≤R5/d5≤35.03.

Regarding claim 3, Hsueh further teaches the camera optical lens according to claim 1, wherein the first lens has a positive refractive power, an object-side surface of the first lens is convex in a paraxial region and an image-side surface of the first lens is concave in the paraxial region; and 
the camera optical lens further satisfies following conditions:
−5.98≤(R1+R2)/(R1−R2)≤−1.23 (5.236/-2.344); and
0.07≤d1/TTL≤0.22 (0.625/4.543);
where
R2 denotes a curvature radius of the image-side surface of the first lens; and
TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 4, Hsueh further teaches (see claim 3 rejection above) the camera optical lens according to claim 3 further satisfying following conditions: 
−3.74≤(R1+R2)/(R1−R2)≤−1.54; and
0.11≤d1/TTL≤0.18.

Regarding claim 5, Hsueh further teaches the camera optical lens according to claim 1, wherein an object-side surface of the second lens is convex in a paraxial region, an image-side surface of the second lens is concave in the paraxial region, and 
the camera optical lens further satisfies following conditions:
−6.39≤f2/f≤−0.95 (-10.53/3.77);
1.12≤(R3+R4)/(R3−R4)≤7.19 (4.853/0.905=5.36); and
0.02≤d3/TTL≤0.07 (0.22/4.543=0.0484);
where
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of the object-side surface of the second lens;
R4 denotes a curvature radius of the image-side surface of the second lens;
d3 denotes an on-axis thickness of the second lens; and
TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 6, Hsueh further teaches (see claim 5 rejection above) the camera optical lens according to claim 5 further satisfying following conditions: 
−3.99≤f2/f≤−1.19;
1.80≤(R3+R4)/(R3−R4)≤5.75; and
0.04≤d3/TTL≤0.06.

Regarding claim 15, Hsueh further teaches the camera optical lens according to claim 1, wherein the camera optical lens further satisfies following condition: 
1.11≤f12/f≤3.46 (5.27/3.77),
where
f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 17, Hsueh further teaches the camera optical lens according to claim 1, where a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.28 mm (4.543).

Regarding claim 18, Hsueh further teaches the camera optical lens according to claim 17, wherein the total optical length TTL of the camera optical lens is less than or equal to 5.04 mm (4.543).

Regarding claim 19, Hsueh further teaches the camera optical lens according to claim 1, wherein an F number of the camera optical lens is less than or equal to 2.22 (2.15).

Regarding claim 20, Hsueh further teaches the camera optical lens according to claim 19, wherein the F number of the camera optical lens is less than or equal to 2.17 (2.15).

Claim(s) 1,15-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wang (CN 107678132 A, as evidenced by the translation). 

    PNG
    media_image2.png
    742
    528
    media_image2.png
    Greyscale

Regarding claim 1, Wang teaches a camera optical lens (Fig. 5, Tables 5&9, +-++++...) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions:
1.00≤f1/f≤1.50 (1.411); and
25.00≤R5/d5≤35.03 (7.401/0.281);
where
f denotes a focal length of the camera optical lens;

R5 denotes a curvature radius of an object-side surface of the third lens; and
d5 denotes an on-axis thickness of the third lens.

Regarding claim 15, Wang further teaches the camera optical lens according to claim 1, wherein the camera optical lens further satisfies following condition: 
1.11≤f12/f≤3.46 (7.79/3.811),
where
f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 16, Wang further teaches (see claim 15 rejection above) the camera optical lens according to claim 15 further satisfying following condition: 
1.78≤f12/f≤2.77.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234